Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are allowable.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the recitation of a gate barrier comprising a frame having a first end, a second end, and a cross piece traversing the first and second ends, a gate in the frame confronting the first and second end and the cross piece, the frame being reducible in both a height and length dimension, the gate being reducible in a height dimension, the gate including a first and second gate unit, the first gate unit having a first lowermost and uppermost traversing gate support member, a first left end and a first right end upright gate support member, at least one first interior upright gate support member disposed between the first left and upright gate support member and the first end upright gate support member, the second gate unit having a second lowermost and uppermost traversing gate support member, a second left end and a second right end upright gate support member, at least one second interior upright gate support member disposed between the second left and upright gate support member and the second end upright gate support member, wherein the first and second gate units are removably engageable to each other such that the first and second gate units define a plane, wherein the first and second gate units are removably engageable to each other by the first lowermost traversing gate support member of the first gate unit and the second uppermost traversing gate support member of the second gate unit is removably engageable to each other and the frame includes a first frame unit, a second frame unit, a third frame unit, and a fourth frame unit wherein the first gate unit is swingably engageable to the first frame unit and the first gate unit is latchably engageable to the second frame unit and the second gate unit is swingably engageable to the third frame unit and latchably engageable to the fourth frame unit is see an unobvious improvement over the art of record.
With respect to claim 2, the recitation of a gated barrier comprising a frame having a first end, a second end, and a cross piece traversing the first and second ends, a gate in the frame confronting the first and second end and the cross piece, the frame being reducible in both a height and length dimension, the gate being reducible in the height dimension, the frame including a first frame unit, a second frame unit, a third frame unit, and a fourth frame unit, the gate being swingably engageable to the first and third frame unit, the gate being latchably engageable to the second and fourth frame unit, the third frame unit comprising a first L-shaped portion, the fourth frame unit comprising a second L-shaped portion, wherein the first L-shaped portion of the third frame unit is removably engageable to the second L-shaped portion of the fourth frame unit; wherein the first frame unit further comprises a first  lowermost traversing frame support member, wherein the third frame unit further comprises a third uppermost traversing frame support member wherein the first and third frame units are removably engageable to each other by the first lowermost traversing frame support member and the third uppermost traversing frame support member being removably engageable to each other and wherein the second frame unit further comprises a second lower most traversing frame support member, wherein the fourth frame unit further comprises a fourth uppermost traversing frame support member , an wherein the second the fourth frame units are removably engageable to each other by the second lowermost traversing frame support member and the fourth uppermost traversing frame support member being removably engageable to each other is seen as an unobvious improvement over the art of record.
With respect to claim 3, the recitation of a frame having a first end, a second end, and a cross piece traversing the first and second ends, a gate in the frame confronting the first and second end and the cross piece, the frame being reducible in both a height and length dimension, the gate being reducible in the height dimension, the frame including a first frame unit, a second frame unit, a third frame unit, and a fourth frame unit, the gate being swingably engageable to the first and third frame unit, the gate being latchably engageable to the second and fourth frame unit, the first frame unit comprising a first vertically extending portion adjacent to the gate, the second frame unit comprising a second vertically extending portion adjacent to the gate, the third frame unit comprising a third vertically extending portion adjacent to the gate, the fourth frame unit comprising a fourth vertically extending portion adjacent to the gate, a first U-shaped piece engaging each of the first and third vertically extending portions of the first and third frame units a second U-shaped piece engaging each of the second and third vertically extending portions of the second and the fourth frame units, the third frame unit also comprising a first horizontally extending portion adjacent the gate, the fourth frame unit further comprising a second horizontally extending portion adjacent to the gate and a third U-shaped piece engaging each of the first and second horizontally extending portions of the third and fourth frame units is seen as an unobvious improvement over the art of record.


 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634